Wade, J.
1. Grounds of error expressly abandoned in the brief of counsel for the plaintiff in error will not be considered.
2. The ordinance imposing a. business tax upon cotton-buyers in the city of Carrollton was offered in evidence, and sufficiently indicated by its terms that the tax was due and payable “on the first day of October of each and every year” after the adoption thereof.
(a) The fact that the minutes of the city council, setting forth the ordinance in question, were not signed by the mayor or qther officer would not invalidate the ordinance or prevent its taking effect. Moore v. Thomasville, 17 Ga. App. 285 (86 S. E. 641).
2. The evidence was sufficient to authorize the judgment rendered by the mayor, and the judge of the superior court did not err in overruling the certiorari. Judgment affirmed.